Title: To Thomas Jefferson from James Madison, 10 April 1824
From: Madison, James
To: Jefferson, Thomas


                        Dear Sir
                        
                            Montpelier
                            Apl 10. 1824
                        
                    I inclose the letter dated Jany 24. 1796—referred to in your memorandum. You will observe that it acknowledges two of mine, one of Decr 27. 1795, the other of Jany 10. 1796. As these are not among the letters from me to you, which you were so good as to transfer from your files to mine, and as it may be proper for me to examine them, for the reasons you wished  a return of the one inclosed, I must request the favor of to see whether they may not have been left behind, and if so to forward them. It is possible that others may also have been overlooked.Health & all other happiness
                        James Madison
                    